
	
		III
		112th CONGRESS
		2d Session
		S. RES. 614
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Mr. Menendez (for
			 himself and Ms. Snowe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the World Peace Corps Mission
		  and the World Peace Prize.
	
	
		Whereas the World Peace Corps Mission is an international
			 organization that operates according to the core spirit of advancing peace,
			 justice, and inter-religious collaborations;
		Whereas the World Peace Prize is a prestigious award
			 presented by the World Peace Corps Mission that celebrates individuals who have
			 contributed tremendously to peace and enlightenment for humanity;
		Whereas past recipients of the World Peace Prize include
			 President Ronald Reagan of the United States, President Abdurrahman Wahid of
			 Indonesia, and President Nakamura of Palau;
		Whereas in 2010, the World Peace Prize Awarding Council
			 recognized His Holiness Dorje Chang Buddha III (referred to in this preamble as
			 H.H. Dorje Chang Buddha III) for his devotion to an immensely wide
			 scope of humanitarian activities directed at individuals from different
			 communities throughout the world;
		Whereas H.H. Dorje Chang Buddha III has received numerous
			 awards, including the United States Presidential Gold Award, which the Chairman
			 of the President’s Advisory Commission on Asian Americans and Pacific Islanders
			 presented on behalf of President George W. Bush to H.H. Dorje Chang Buddha III
			 for the outstanding contributions of H.H. Dorje Chang Buddha III to the arts,
			 medicine, ethics, Buddhism, spiritual leadership, and United States society;
			 and
		Whereas in 2010, the World Peace Prize Awarding Council
			 also recognized the Honorable Benjamin A. Gilman for being a life-long champion
			 of human rights who has fought world hunger, narcotics abuse, and narcotics
			 trafficking: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 World Peace Corps Mission for advancing peace, justice, and inter-religious
			 collaborations; and
			(2)celebrates the
			 World Peace Award and the recipients of the World Peace Award.
			
